DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.
Response to Arguments
Applicant's arguments filed 06/01/2021 have been fully considered, but they are not fully persuasive. The updated 35 USC § 101 103 rejection of claims 21-23 are applied in light of Applicant's amendments.  
Applicant’s arguments with respect to the rejection to claims 21-23 of 35 U.S.C. 103 and 101  have been considered but are moot because the arguments do not apply to the New claims, and the current combination of references being used in the current rejection. In light of Applicants amendments and arguments the Examiner updated the search and provided new art to reject the claim limitations. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not 2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claim 21), system (claim 22), and computer program product (claim 23) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity.   
The limitations reciting the abstract idea, as set forth in exemplary claim 21, are: “retrieving data from a database, the retrieved data including a project plan for a clinical trial, the project plan including a plurality of tasks, including a first task having a plurality of task components; retrieving document metadata, for the clinical trial, from a document repository, the document metadata correlating each stored document with a respective task component of a respective task in the project plan; in accordance with the retrieved document metadata, determining that a respective task component is complete when there are one or more respective documents, stored in the document repository, correlated with the respective task component; displaying the tasks and task components for the project plan, including visually distinguishing task components that are completed from task components that are not completed, wherein display of the first task includes a completed task component and an uncompleted task component ; receiving a first user input on the uncompleted task component; in response to the first user input, displaying a document upload interface; and in response to user selection of a first document corresponding to the uncompleted task component: storing the first document in the document repository; and updating the display of the tasks and task components for the project plan, including updating the uncompleted task component to visually distinguish it as completed.”Independent claims 22 and 23 recite the CRM and system for performing the 
 With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a computing device having one or more processors and memory, the memory storing one or more programs configured for execution by the one or more processors…; the system comprising: one or more processors; memory; and one or more programs stored in the memory and are configured to be executed by the one or more processors…; A non-transitory computer readable storage medium storing one or more programs configured for execution by one or more processors of a computing system, the one or more programs comprising instructions for:…; (as recited in independent claims 21-23). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine 
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: a computing device having one or more processors and memory, the memory storing one or more programs configured for execution by the one or more processors…; the system comprising: one or more processors; memory; and one or more programs stored in the memory and are configured to be executed by the one or more processors…; A non-transitory computer readable storage medium storing one or more programs configured for execution by one or more processors of a computing system, the one or more programs comprising instructions for:…; (as recited in independent claims 21-23) for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0123]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological Alice, which in turn cites Mayo.  
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


  Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB 20140188501 to Wong et al., in view of U.S. PGPub 20100318392 to Cassels et al.
As per claim 1, Wong teaches a method for managing clinical trials, performed at a computing device having one or more processors and memory, the memory storing one or more programs configured for execution by the one or more processors, the method comprising: 
retrieving data from a database, the retrieved data including a project plan for a clinical trial, the project plan including a plurality of tasks, including a first task having a plurality of task components; Wong 0021-0025: “workflow execution system 10 will now be described in the context of a clinical study. Specifically, workflow execution system 10 may exchange data with users in order to display, collect, allow access to, and/or analyze data during the various stages of a clinical study…A user may use workflow execution system 10 in the various phases of a clinical trial, such as designing a study, executing a study, collecting and analyzing data, and/or submitting the data to a regulatory agency. Each of these phases may involve several other tasks or workflows… In submitting reports to a regulator, a sponsor may collect the CRFs, review queries, perform audits, and prepare other reports. Numerous other tasks or workflows not described herein are likewise included in the present workflow execution system…0031: the system may retrieve which study/role/workflow combinations are registered to or associated with the user. The retrieval may be accomplished through the execution of software code 110 to communicate with authorizer 144 to retrieve the study/role/workflow combinations which may be stored in database 145.”
retrieving document metadata, for the clinical trial, from a document repository, the document metadata correlating each stored document with a respective task component of a respective task in the project plan; Wong 0021-0025: workflow execution system 10 will now be described in the context of a clinical study. Specifically, workflow execution system 10 may exchange data with users in order to display, collect, allow access to, and/or analyze data during the various stages of a clinical study. The data may comprise clinical study data, which may include subject data used to evaluate a drug, such as blood pressure data, heart rate data, and metabolism data. The data may also include monitoring data, such as metadata associated with the collection of subject data, or other data related to the gathering or processing of subject data.
 Wong may not explicitly teach the following. However, Cassels teaches:
in accordance with the retrieved document metadata, determining that a respective task component is complete when there are one or more respective documents, stored in the document repository, correlated with the respective task component; Cassels 0012-0015: “the invention provides an ISV method of providing industrial status views reflecting a schedule for industrial project plan generated by a project schedule planning and management application. The ISV method includes uploading the industrial project plan schedule, which comprises project  generating Plan progress views by processing the extracted project and CAD drawing file data, the Plan progress views depicting the resources, structural elements and equipment units with display elements included to reflect expected completion percentages of intended project tasks and operations to be executed thereon as scheduled over the fixed industrial project timeline, according to the plan schedule…. the ISV method step of uploading includes uploading progress update reports identifying actual work progress over time, and where the step of generating further includes depicting the actual progress of work operated upon the resources, structural elements and equipment units. In another variation, the ISV method step of uploading includes uploading progress update reports identifying actual work progress over time, and where the step of generating further includes generating a Comparison view depicting a difference between the actual progress of work operated upon the resources, structural elements and equipment units, and the original intended Plan progress schedule.
displaying the tasks and task components for the project plan, including visually distinguishing task components that are completed from task components that are not completed, wherein display of the first task includes a completed task component and an uncompleted task component; Cassels 0012-0015: “extracting project data from the uploaded project schedule progress views depicting the resources, structural elements and equipment units with display elements included to reflect expected completion percentages of intended project tasks and operations to be executed thereon as scheduled over the fixed industrial project timeline, according to the plan schedule…0018-0019: ISV system further includes a display processor for displaying progress layout views depicting an expected or actual completion percentages for each said structural elements, equipment units, project tasks, operations and resources at fixed times over the project timeline, and layout views highlighting a difference between expected and actual completion percentages of said structural elements, equipment units, project tasks, operations and resources at fixed times over the project timeline…0054: The legend and actual drawing views show that structural elements and equipment for which work is started and 25% complete are identified with slashing against the medium grey scale. At 50% complete, the medium grey scale also shows back slashing, as shown. For work that is 75% complete, the medium greyscale shading is cross slashed, as shown. At 100% completed, the structural elements and equipment units are displayed in very darkly shaded greyscale, if not fully black.”
receiving a first user input on the uncompleted task component; in response to the first user input, displaying a document upload interface; and Cassels0012-0016: “a step of displaying said views comprising expected or actual completion percentages, wherein the step of displaying preferably {Note: Matching uploading documents as the user input for the project (uncompleted task).}
in response to user selection of a first document corresponding to the uncompleted task component: 
storing the first document in the document repository; and updating the display of the tasks and task components for the project plan, including updating the uncompleted task component to visually distinguish it as completed;Cassels, Claims 1, 8-10: “uploading CAD drawing files comprising a physical layout of the resources, structural elements and equipment units included in the project plan schedule; extracting project data from the uploaded project schedule and CAD drawing files; and generating Plan progress views by processing the extracted project and CAD drawing file data, the Plan progress views depicting the resources, structural elements and equipment units with display elements included to reflect expected completion percentages of intended project tasks and operations to be executed thereon as scheduled over the fixed industrial project timeline, according to the plan schedule… wherein the completion/depletion percentage is represented by fill level;  wherein said completion/depletion percentage is represented by varying color.”{Note: The art teaches the ability to correlate the progress of a project with the updating/uploading of documents/CAD files, and display the updates accordingly (color/shade/percentage).}
Wong and Cassels are deemed to be analogous references as they are reasonably pertinent to each other and directed towards collecting and analyzing information to solve problems in similar fields.  At the time of the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to have modified Wong with the aforementioned teachings from Cassels, with a reasonable expectation of success, by adding steps that allow the software to track activity/data with the motivation to more efficiently and accurately monitor and update data inputs and progress [Cassels 0012-0015]. 
 Claims 22-23 are directed to the system and CRM for performing the method of claim 21 above.  Since Wong and Cassels teach the system CRM, the same art and rationale apply. 
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chernyak; Alex H. PLM-supportive CAD-CAM tool for interoperative electrical and mechanical design for hardware electrical systems, .U.S. Patent 7103434On it design specifications are entered for each subassembly element and connector. Then the user consults the Component Database using a Search and Cross Reference engine for components meeting those design specifications, until a constraint-satisfying design is completed. The tool generates a Bill of Materials, Assembly Drawings, and process records for the project in process.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./Arif Ullah/Primary Examiner, Art Unit 3683